  Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 1 of 18




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


DESIREE R.,

                       Plaintiff,                     Civil Action No.
                                                      5:19-CV-0352 (DEP)
           v.

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

OLINSKY LAW GROUP                         HOWARD OLINSKY, ESQ.
Attorneys at Law                          MELISSA A. DELGUERCIO, ESQ.
250 South Clinton Street
Syracuse, New York 13202

FOR DEFENDANT

HON. GRANT C. JAQUITH                     JAMES NAGELBERG, ESQ.
United States Attorney                    Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198


DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff
    Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 2 of 18




seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), are cross-motions for judgment on the pleadings.1 Oral

argument was heard in connection with those motions on May 21, 2020,

during a telephone conference conducted on the record. At the close of

argument I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Commissioner=s determination

resulted from the application of proper legal principles and is supported by

substantial evidence, providing further detail regarding my reasoning and

addressing the specific issues raised by the plaintiff in this appeal.

       After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

       ORDERED, as follows:

       1)    Defendant=s motion for judgment on the pleadings is

GRANTED.

       2)    The Commissioner=s determination that the plaintiff was not


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
  Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 3 of 18




disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      May 29, 2020
            Syracuse, NY




                                      3
Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 4 of 18




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
DESIREE R.,

                         Plaintiff,
vs.                                           5:19-CV-352

Commissioner of Social Security,

                      Defendant.
-------------------------------------------------------x
                  DECISION - May 21, 2020

      James Hanley Federal Building, Syracuse, New York
                 HONORABLE DAVID E. PEEBLES

          United States Magistrate Judge, Presiding


                  APPEARANCES (by telephone)

For Plaintiff:      OLINSKY LAW GROUP
                    Attorneys at Law
                    250 South Clinton Street
                    Syracuse, New York 13202
                      BY: MELISSA A. DELGUERCIO, ESQ.

For Defendant:      SOCIAL SECURITY ADMINISTRATION
                    15 New Sudbury Street
                    Boston, MA 02203
                      BY: JAMES J. NAGELBERG, ESQ.




                 Eileen McDonough, RPR, CRR
            Official United States Court Reporter
                        P.O. Box 7367
                   Syracuse, New York 13261
                        (315)234-8546
       Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 5 of 18

                Decision - 19-cv-352 - 5/21/2020                         2


1               THE COURT:   I'd like to thank both counsel for
2    excellent presentations.     You've presented me with an

3    interesting case and I enjoyed working with you on it.

4               The plaintiff has commenced this proceeding
5    pursuant to 42, United States Code, Sections 405(g) and

6    1383(c)(3) to challenge a determination by the Commissioner

7    that she was not disabled at the relevant times and,
8    therefore, ineligible for the benefits sought until the

9    Medical-Vocational Guidelines, of course, directed a finding
10   of disability based on her age.      The background is as

11   follows.

12              Plaintiff was born in January of 1967.        She is
13   currently 53 years old.     She was 40 years of age at the time

14   of the alleged onset of her disability in November of 2007,

15   and 52 at the time of the Administrative Law Judge's decision
16   in January of 2019.

17              Plaintiff stands 5-foot, 7-inches in height and
18   weighs at various times between 185 and 198 pounds.

19   Plaintiff lives in Baldwinsville with her husband in a

20   one-story home.    Plaintiff completed ninth grade.       She did
21   not receive a GED and was not in special education classes

22   when she was in school.     Plaintiff is right-handed and she

23   drives.
24              Plaintiff was working at various places and in

25   various positions.    It looks like from 2002 to 2006 or 2007,
       Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 6 of 18

                Decision - 19-cv-352 - 5/21/2020                         3


1    the record is equivocal, she worked in garden centers of
2    large retail stores, including Walmart and Kmart.         She was

3    also a driver's helper in 2007 for one day and worked briefly

4    in 2011 as a health aide in a nursing home.        That was not
5    deemed to be substantial gainful employment.

6               Plaintiff was involved in a motor vehicle accident

7    where she was working as a UPS driver helper.         The vehicle in
8    which she was traveling was rear-ended by an intoxicated

9    driver resulting in a neck injury and a potential concussion.
10              Plaintiff suffers from cervical degenerative disc

11   disease, rheumatoid arthritis, bilateral knee pain,

12   headaches, bilateral tendinitis in arms, and lower back pain.
13   She has undergone various forms of treatment, including

14   physical therapy, injections, and medications.         She does not

15   use any assistive devices.
16              In 2018 she suffered a cat bite which became

17   infected and resulted in surgery.       She does not apparently
18   have any residual limitations associated with that injury.

19              In terms of medications, plaintiff at various times

20   was prescribed Naproxen, Prednisone, Sumatriptan, or Imitrex,
21   Amitriptyline, Celebrex, Hydrocodone, Lidoderm patches, and a

22   Ventolin inhaler for COPD.     At present, however, she

23   testified she only uses 1,000 milligrams of Tylenol as
24   needed.   She attributes the fact that she is not under any

25   prescribed medications to the lack of insurance.
       Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 7 of 18

                Decision - 19-cv-352 - 5/21/2020                        4


1               Plaintiff has fairly robust activities of daily
2    living.   She cooks daily.    She cleans.    She does dishes, does

3    her laundry.   Some of those tasks she receives help from her

4    husband for.   She feeds and cares for animals, shops, bathes,
5    grooms, dresses, socializes, visits friends, plays video

6    games, enjoys puzzles, watches television, listens to the

7    radio, and reads.
8               Plaintiff is a smoker.     She at one point in 2014

9    was smoking one pack per day.      That's at page 298 of the
10   Administrative Transcript.     She stated elsewhere, at pages 49

11   and 374, that she smokes less than one pack of cigarettes per

12   day.
13              Procedurally, plaintiff initiated an administrative

14   claim for benefits under both Title II and Title XVI of the

15   Social Security Act in April of 2014, alleging an onset date
16   of November 21, 2007.     She claimed at page 179 of the

17   Administrative Transcript that she was disabled based on
18   dislocated disc in the neck, tendinitis in both arms,

19   migraines, arthritis in the neck, and arthritis in both

20   knees.
21              A hearing was conducted to address plaintiff's

22   claim for benefits on November 19, 2015 by Administrative Law

23   Judge John P. Ramos.    Administrative Law Judge Ramos issued
24   an unfavorable decision on December 28, 2015.         That became a

25   final determination of the Agency on May 9, 2017, when the
       Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 8 of 18

               Decision - 19-cv-352 - 5/21/2020                         5


1    Social Security Administration Appeals Council denied
2    plaintiff's request for review of that decision.

3              Plaintiff commenced an action in this court,

4    17-cv-728, on July 5, 2017.      The matter was remanded on
5    stipulation of the parties on February 5, 2018.         The Social

6    Security Administration Appeals Council thereafter on

7    June 11, 2018 remanded the matter for additional
8    consideration by the Administrative Law Judge.

9              In its decision at page 417, I'm summarizing, two
10   of the issues that were flagged by the Social Security

11   Administration Appeals Council include a limitation on

12   bending in the neck, where ALJ Ramos apparently believed that
13   the limitation was temporary only.       The Social Security

14   Administration Appeals Council concluded that was error

15   because a more recent assessment continued the restriction on
16   repeated bending of the neck.

17             There was also apparently a lack of treatment notes
18   from plaintiff's provider Dr. Eppolito.        I should have noted

19   earlier that plaintiff's general practitioner/treating

20   physician was Dr. Joseph Eppolito.       And she also underwent
21   treatment early on and following her accident from Dr. John

22   Cambareri of SOS Orthopedics.

23             On remand the Administrative Law Judge conducted a
24   subsequent hearing on November 27, 2018.        Thereafter, ALJ

25   Ramos issued an unfavorable decision on January 18, 2019.
       Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 9 of 18

               Decision - 19-cv-352 - 5/21/2020                         6


1    This action was commenced by plaintiff on March 21, 2019, and
2    is therefore timely.

3              In his decision ALJ Ramos applied the familiar

4    five-step test for determining disability.
5              At step one, after concluding that plaintiff was

6    insured through December of 2012, ALJ Ramos concluded that

7    plaintiff had not engaged in substantial gainful activity
8    since the alleged onset date of her disability.

9              At step two, ALJ Ramos concluded that plaintiff
10   suffers from severe impairments that impose more than minimal

11   limitations on her ability to perform basic work functions,

12   including cervical degenerative disc disease and rheumatoid
13   arthritis.

14             At step three, ALJ Ramos concluded that plaintiff's

15   conditions do not meet or medically equal any of the listed
16   presumptively disabling conditions set forth in the

17   Commissioner's regulations, specifically considering listings
18   1.02, 1.04 and 14.09.

19             ALJ Ramos then concluded that despite her

20   conditions, plaintiff retains the residual functional
21   capacity, or RFC, to perform sedentary work, with the

22   exception she should not be required to push or pull with her

23   upper extremities.    In addition, the claimant can only
24   occasionally turn her head to the right, but has no

25   limitations for turning her upper torso.        Applying this
      Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 10 of 18

                 Decision - 19-cv-352 - 5/21/2020                       7


1    residual functional capacity, ALJ Ramos concluded that
2    plaintiff is incapable of performing her past relevant work

3    as a salesperson, horticultural and nursery.

4                At step five, ALJ Ramos first noted that if
5    plaintiff were capable of performing a full range of

6    sedentary work, Rule 201.25 would direct a finding of no

7    disability prior to January 26, 2017.       In that period,
8    however, based on the testimony of the vocational expert, ALJ

9    Ramos concluded that plaintiff was capable of performing work
10   available in the national economy, including as an addresser,

11   a document preparer, and an order clerk.

12               ALJ Ramos noted, however, that based on the change
13   in age category as of January 26, 2017, a directed finding of

14   disability under Rule 201.10 would be directed.        Because

15   plaintiff was no longer insured at that point in time, she
16   was found only eligible for Supplemental Security Income

17   benefits under Title XVI, but not disability benefits under
18   Title II.

19               As you know, my task is limited and the standard

20   that I must apply is extremely deferential.        The Court must
21   determine whether the finding of the Agency is supported by

22   substantial evidence and whether correct legal principles

23   were applied.   Substantial evidence is defined as such
24   relevant evidence as a reasonable person would find

25   acceptable to support a conclusion.      It's a deferential
      Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 11 of 18

                 Decision - 19-cv-352 - 5/21/2020                       8


1    standard.    In Brault versus Social Security Administration,
2    683 F.3d 443, in 2012 the Second Circuit noted that is an

3    even more demanding standard than the clearly erroneous

4    standard.
5                As one of my colleagues colorfully described it as

6    to overturn a Commissioner's finding, the Court must be hit

7    with something akin to, and I'm paraphrasing, an
8    unrefrigerated fish that is five days old.        Under Brault

9    standard, the substantial evidence standard means that any
10   fact found by the Administrative Law Judge can be rejected

11   only if a reasonable factfinder has to conclude otherwise.

12               In this case we're dealing with a closed period for
13   SSI from April 21, 2014 to January 26, 2017, for disability

14   insurance benefits from November 21, 2007 to December 31,

15   2012.
16               Plaintiff raises two main contentions.       One

17   concerns the weight given by the Administrative Law Judge to
18   medical opinions, including of Dr. Eppolito and

19   Dr. Cambareri, two treating sources.       The second deals with

20   the analysis of plaintiff's subjective complaints, what in
21   the past used to refer to the credibility two step analysis.

22               I note as a backdrop that it is plaintiff's burden

23   to establish limitations on her ability to perform work
24   functions through step four.

25               Looking first at the subjective complaints
      Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 12 of 18

               Decision - 19-cv-352 - 5/21/2020                          9


1    analysis, it's clear that the Administrative Law Judge must
2    take into account the plaintiff's subjective complaints

3    rendering the five-step disability analysis.        Under 20 CFR

4    Sections 404.1529 and 416.929, the ALJ retains the discretion
5    to weigh the credibility of a claimant's testimony in light

6    of all evidence in the record, Genier versus Astrue, 606 F.3d

7    46, at 49 (Second Circuit 2010).
8              Clearly a plaintiff's subjective complaints are

9    entitled to significant weight if they're consistent with and
10   supported by objective clinical evidence demonstrating that

11   she has a medical impairment that could reasonably be

12   expected to produce the pain or other symptoms alleged.            In
13   assessing the plaintiff's subjective symptomology, the

14   regulations, as well as SSR 16-3p, which governs, requires an

15   ALJ to consider several factors, including the claimant's
16   daily actives; the location, duration, frequency, and

17   intensity of any symptoms; any precipitating and aggravating
18   factors; the type, dosage, effectiveness, and side effects of

19   any medications taken; other treatment received; other

20   measures taken to relieve the symptoms; and other factors.
21             In the end it is up to the Administrative Law Judge

22   to accept or reject a claimant's subjective testimony,

23   although if it is rejected, the ALJ must exclusively state
24   the basis for doing so with specific sufficient particularity

25   to enable a reviewing court to determine whether those
      Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 13 of 18

               Decision - 19-cv-352 - 5/21/2020                         10


1    reasons for disability were legitimate and the determination
2    is supported by substantial evidence.

3              In this case the Administrative Law Judge

4    summarized plaintiff's claims at pages 351 and 352 of the
5    Administrative Transcript.     He then looked at the record as a

6    whole, as he must.    He discussed it extensively, the medical

7    record, including the findings of Dr. Cambareri,
8    Dr. Eppolito, and Dr. Ganesh.     He noted that plaintiff only

9    takes Tylenol for pain, which is a proper consideration.           He
10   also noted the significant activities of daily living

11   experienced by the plaintiff.

12             I have reviewed carefully the Administrative Law
13   Judge's decision and have considered the arguments raised by

14   plaintiff's counsel, and I do not find that the plaintiff

15   showed that no reasonable factfinder could reject plaintiff's
16   subjective claims, and, therefore, she has not overcome the

17   necessary burden under Brault.
18             In terms of the treating source argument, there is

19   no question that ordinarily the opinion of a treating

20   physician regarding the nature and severity of the impairment
21   is entitled to considerable deference as long as it is

22   supported by medically acceptable clinical and laboratory

23   diagnostic techniques and is not inconsistent with other
24   substantial evidence.

25             Where controlling weight is not given to a treating
      Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 14 of 18

               Decision - 19-cv-352 - 5/21/2020                         11


1    source's opinion, the Administrative Law Judge is required to
2    consider several factors, sometimes referred to as the

3    Burgess factors, including the length of the treatment

4    relationship and the frequency of examination; the nature and
5    extent of the treatment relationship; the degree to which the

6    medical source has supported his or her opinion; the degree

7    of consistency between the opinion and the record as a whole;
8    whether the opinion is given by a specialist; and other

9    evidence which may be brought to the attention of the
10   Administrative Law Judge.

11             In this case Dr. Eppolito's medical source

12   statement was discussed in two sections of the Administrative
13   Law Judge's opinion, at page 352 and then again at 353 and

14   extending into 354.    I have to say that I would have expected

15   a little more fulsome discussion of Dr. Eppolito's medical
16   source statement; however, the significant and salient

17   portion that was not accepted had to do with the neck, and
18   the Administrative Law Judge's decision explained why that

19   was not accepted.   It is inconsistent with plaintiff's

20   testimony where she is able to turn her head to the left but
21   only a quarter of the way to the right.       It is also

22   inconsistent with the findings of Dr. Ganesh.

23             Dr. Eppolito's notes do show some motion
24   limitation, 731 and 758, but Dr. Ganesh did not find any

25   limitation in that regard.     Dr. Ganesh's two medical
      Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 15 of 18

                 Decision - 19-cv-352 - 5/21/2020                       12


1    statements, one from 2014, on the use of plaintiff's upper
2    extremity.    At page 298 Dr. Ganesh found with regard to the

3    cervical spine:    Full flexion, extension, lateral flexion

4    bilaterally, and rotary movements bilaterally.        She did go on
5    to find some tenderness in the neck and trapezius.         That's at

6    298 of the Administrative Transcript.

7                In her second examination of the plaintiff, at
8    page 539, Dr. Ganesh found full flexion, extension, lateral

9    flexion, and rotary movements bilaterally in the neck, no
10   cervical or paracervical pain or spasms, and no trigger

11   points.

12               And I guess I will say it certainly appears that
13   the bulk of plaintiff's treatment of the neck followed fairly

14   soon after the 2007 motor vehicle accident.        That's when

15   Dr. Cambareri's treatment came.      And I agree with the
16   Commissioner's counsel that it's clear that Dr. Cambareri's

17   statements were geared toward the Workers' Compensation
18   claim.    The Administrative Law Judge did consider that

19   Dr. Cambareri was a treating source and a specialist, and

20   that Dr. Eppolito was a treating source, but he also notes
21   that Dr. Eppolito's notes, including Exhibit 9F, show very

22   little neck complaints and very little treatment.

23   Dr. Cambareri stated that plaintiff could work without
24   repetitive bending, and there is a limitation on bending of

25   the neck in the residual functional capacity.        And once
      Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 16 of 18

                Decision - 19-cv-352 - 5/21/2020                        13


1    again, at 375 plaintiff did testify she can turn her neck to
2    the left, only a quarter of the way to the right, with no

3    mention of up or down.

4               Dr. Ganesh's findings, as well as modest X-ray and
5    MRI, objective findings at 294 and 295, 300 and 544, also

6    support the Administrative Law Judge's treatment of

7    Dr. Cambareri and Dr. Eppolito's medical opinions.         The fact
8    that she was not deemed a candidate for surgery and only used

9    Tylenol to address her pain also shows that the treatment
10   that was accorded the opinions of Dr. Eppolito and

11   Dr. Cambareri is supported by substantial evidence and well

12   explained.   Although the Burgess factors were not
13   specifically carved out and discussed, review of the record

14   provides an indication that the treating source rule was not

15   violated under Estrella.
16              So the third sub argument raised by plaintiff was

17   that the step five burden on the Commissioner was not
18   carried.   The vocational expert in this case was presented

19   with a hypothetical that tracked the residual functional

20   capacity finding, which I conclude was supported by
21   substantial evidence, and based on the vocational expert's

22   testimony, the Administrative Law Judge found available work

23   in the national economy that plaintiff is capable of
24   performing, and, therefore, carried his burden at step five.

25              So, in conclusion, I find that correct legal
      Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 17 of 18

               Decision - 19-cv-352 - 5/21/2020                         14


1    principles were applied, the resulting determination is
2    supported by substantial evidence, and will, therefore, grant

3    judgment on the pleadings to the defendant and order

4    dismissal of plaintiff's complaint.
5              Thank you again.     I hope you both stay safe during

6    these interesting times.

7                     *               *                *
8

9
10

11

12
13

14

15
16

17
18

19

20
21

22

23
24

25
 Case 5:19-cv-00352-DEP Document 20 Filed 05/29/20 Page 18 of 18




                   C E R T I F I C A T I O N



          I, EILEEN MCDONOUGH, RPR, CRR, Federal Official
Realtime Court Reporter, in and for the United States

District Court for the Northern District of New York,

do hereby certify that pursuant to Section 753, Title 28,
United States Code, that the foregoing is a true and correct

transcript of the stenographically reported proceedings held
in the above-entitled matter and that the transcript page

format is in conformance with the regulations of the

Judicial Conference of the United States.




                               ________________________________

                               EILEEN MCDONOUGH, RPR, CRR
                               Federal Official Court Reporter
